


110 HR 3137 IH: For the relief of Web’s Construction Company,

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 3137
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Web’s Construction Company,
		  Incorporated.
	
	
		1.Payment for construction
			 workThe Secretary of the
			 Treasury shall pay, out of any money in the Treasury not otherwise
			 appropriated, to Web’s Construction Company, Incorporated, a company
			 incorporated in the State of Maryland, $262,500, plus a reasonable rate of
			 interest (as determined by the Secretary) for the period beginning February 1,
			 1990, and ending on the date of such payment, for construction work performed
			 for the benefit of the Corps of Engineers in connection with Contract No.
			 DACA31–88–C–0316. Payment of the sum shall be in full satisfaction of any claim
			 of Web’s Construction Company, Incorporated, against the United States in
			 connection with the construction work.
		2.Limitation on
			 attorney feesIt shall be
			 unlawful for an amount exceeding 10 percent of the amount paid pursuant to
			 section 1 to be paid to, or received by, any agent or attorney for any service
			 rendered in connection with the claim described in section 1. Any person who
			 violates this section shall be guilty of an infraction and shall be subject to
			 a fine in the amount provided in title 18, United States Code.
		
